DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-10 are pending.  Claims 1, 3-4, 8 and 10 have been amended.  

Response to Arguments
Applicant’s arguments filed 02/27/2022, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Sun WO 2018/032274 in view of Zhang et al. US 2017/0005499, Braginsky et al. US 2018/0366945 and Daniel et al. US 2018/0006479.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8 rejected under 35 U.S.C. 103 as being unpatentable over Sun WO 2018/032274 in view of Zhang et al. US 2017/0005499, Braginsky et al. US 2018/0366945 and Daniel et al. US 2018/0006479.  Sun et al. US 2018/0048170 used as translation for WO 2018/032274 hereafter.

Regarding claim 1 and 8, Sun teaches:
An electronic device (Fig 3 #100), configured to be charged with an adapter (Fig 3 #200), the electronic device comprising: 
an energy storage unit (Fig 31 #160); 
a charging unit (Fig 3 #140), 
configured to receive a bus voltage (Fig 4 #VBUS) and output a charging voltage to charge the energy storage unit; and 
a switch unit (Fig 3 #130), 
electrically coupled in parallel to the charging unit; 
wherein when the electronic device is coupled to the adapter through a bus interface (Fig 3 #150), 
the electronic device 
receives the bus voltage from the adapter (Fig 4 #VBUS from 230 to 150), 
receives a communication signal from the adapter (Fig 4 #220 to 120), and 
selectively turns on or off the switch unit according to the communication signal, (Fig 5 #501-502 turns on switch after determination of charger type through communication)
and 
when the electronic device operates in a direct charging mode (Fig 5 #502 “first charging mode”), 
the switch unit is turned on to form a direct charging path to charge the energy storage unit by using the bus voltage (Fig 5, 4 and 3 Switch 130 on VBUS sends voltage directly to battery 160), and 
the switch unit is turned off according to the communication signal to disconnect the direct charging path.  (Fig 5 #501 through communication control chip and #503 switching into an off state)

Even though Sun teaches:
the switch unit is turned off according to the communication signal to disconnect the direct charging path (Fig 5 #501 through communication control chip and #503 switching into an off state) as noted above.
Sun does not explicitly teach:
when the electronic device is disconnected from the adapter, 
the switch unit is turned off according to the communication signal to disconnect the direct charging path.  
Zhang teaches:
when the electronic device is disconnected from the adapter, 
the switch unit is turned off according to the communication signal to disconnect the charging path.  
 (Par 0071 “if the power adapter 100 is disconnected suddenly from the battery 400, the main controller U6 detects the voltage of the battery 400 via the battery connector Jl, and feeds back a charging termination command to notify the controller 300 to switch, off the communication interface 20 of the electronic device, so as to terminate the charge process for the battery 400.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify to disconnect the direct charging path taught by Sun to disconnect when the electronic device is disconnected from the adapter taught by Zhang for the purpose of terminating charging process when adapter is disconnected. (Refer to Par 0071)

Even though Sun teaches:
The adapter, the charging unit, and the switch unit as noted above. 
Sun does not explicitly teach:
an overvoltage protection unit, comprising: 
a first terminal electrically coupled to the adapter; and 
a second terminal electrically coupled to the charging unit and the switch unit; 
wherein the overvoltage protection unit receives the bus voltage from the adapter and protects the charging unit and the switch unit from an overvoltage/overcurrent of the bus voltage.  
Braginsky teaches:
an overvoltage protection unit (Fig 7A # 103a), comprising: 
a first terminal electrically coupled to the adapter (Fig 7A #103a input terminal electrically coupled to power source 101) ; and a second terminal electrically coupled to the charging unit  (Fig 7A #103 electrically coupled to #139 which provided power to a battery); (Par 0078 “safety devices 160 may include active disconnect switches”……. “configured to short-circuit and/or disconnect portions of power module 103 in response to a measurement measured by a sensor (e.g., a measurement measured or obtained by sensors/sensor interfaces 125).” and Par  0069 “System power device 139 may be, for example, a direct current (DC) to DC converter or may be DC to alternating current (AC) inverter supplying power to load 107. In some embodiments, system power device 139 may be a combiner box for combining multiple strings of power sources”………. “Load 107 may be, for example, a battery”)
wherein the overvoltage protection unit receives a bus voltage from the adapter and protects the charging unit from an overvoltage/overcurrent of the bus voltage  (wherein the over safety devices protects from overvoltage and overcurrent. Par 0241 “As such, safe voltage units 715 being ON, according to method 751, may ensure safe voltage level (e.g., 0.1V, 1V, 2V etc.) across power sources 101 and overall a safe voltage level of the string voltage Vstring. Maintaining a safe Vstring level may protect operatives such as installers and firemen for example. In other possible implementations, an unsafe condition may be detected in the power system due to the occurrence of a signal instead of the absence of a signal, whereby the signal detected may be a result of an over-voltage or over-current condition within the power system”).  


    PNG
    media_image1.png
    714
    1406
    media_image1.png
    Greyscale

Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify adapter, charging unit, switch unit taught by Sun to have overvoltage protection unit taught by Braginsky for the purpose of protection from unsafe conditions and mitigate overvoltage and overcurrent. (Refer to par 0241)
Sun does not explicitly teach:
wherein the switch unit comprises: a first terminal; a second terminal; a first switch, wherein the first switch comprises a control end; a second switch, wherein the second switch comprises a control end; and two resistors, wherein each of the two resistors comprises a terminal, wherein the first switch is directly adjacent to the second switch, wherein the control end of the first switch, the control end of the second switch, and the terminals of each of the two resistor are electrically coupled to the first terminal of the switch unit;.  
Daniel teaches:
wherein the switch unit (Fig 1 #110) comprises: a first terminal (Fig 1 terminal to VEXT); a second terminal (Fig 1 terminal to VBAT); a first switch (Fig 2 #P23), wherein the first switch comprises a control end (Fig 2 #P23 with control end); a second switch (Fig 2 #P21), wherein the second switch comprises a control end (Fig 2 #P21 with control end); and two resistors (Fig 2 #R1 and R2), wherein each of the two resistors comprises a terminal (Fig 2 #R1 and R2 has terminals), wherein the control end of the first switch, the control end of the second switch, and the terminals of each of the two resistor are electrically coupled to the first terminal of the switch unit (Fig 2 R1, R2, P21 control end, P23 control end electrically coupled to VMAX which is electrically coupled to first terminal at VEXT via #240).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sun to include the switch unit taught by Daniel for the purpose creating efficiency in charging operations. (Refer to Par 0002)
Even though the combined teachings of Sun and Daniel teach the first switch and the second switch as noted directly above.
The combined teachings of Sun and Daniel do not explicitly teach:
wherein the first switch is directly adjacent to the second switch.  
However it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the combined teachings of Sun and Daniel to include wherein the first switch is directly adjacent to the second switch since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 2, Sun teaches:
a charge switching circuit (Fig 3 #110), 
electrically coupled to the switch unit (Fig 3 #110 coupled to 130), and 
configured to receive the communication signal from the adapter through the bus interface, (Par 0024 “a processor determines a type of a charger coupled with a physical charging interface through a communication control chip”) and 
output a corresponding on/off switching signal to selectively turn on or off the switch unit, (Par 0024 “the processor sets a direct charging control switch into an ON state”……. “the processor sets the direct charging control switch into an OFF state”)
wherein when the electronic device is disconnected from the adapter, 
the charge switching circuit outputs a corresponding on/off switching signal to turn off the switch unit so as to disconnect the direct charging path (Par 0024 “the processor sets a direct charging control switch into an ON state”……. “the processor sets the direct charging control switch into an OFF state”).  
 Even though Sun teaches:
the charge switching circuit outputs a corresponding on/off switching signal to turn off the switch unit so as to disconnect the direct charging path (Par 0024 “the processor sets a direct charging control switch into an ON state”……. “the processor sets the direct charging control switch into an OFF state”) as noted above.
Sun does not explicitly teach:
wherein when the electronic device is disconnected from the adapter, 
the charge switching circuit outputs a corresponding on/off switching signal to turn off the switch unit so as to disconnect the direct charging path.  
Zhang teaches:
the charge switching circuit outputs a corresponding on/off switching signal to turn off the switch unit so as to disconnect the charging path. (Par 0071 “if the power adapter 100 is disconnected suddenly from the battery 400, the main controller U6 detects the voltage of the battery 400 via the battery connector Jl, and feeds back a charging termination command to notify the controller 300 to switch, off the communication interface 20 of the electronic device, so as to terminate the charge process for the battery 400.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify to disconnect the direct charging path taught by Sun to disconnect when the electronic device is disconnected from the adapter taught by Zhang for the purpose of terminating charging process when adapter is disconnected. (Refer to Par 0071)

Regarding claim 3, Sun does not explicitly teach:
wherein the charge switching circuit comprises: 
a third switch, comprising: 
a first terminal, 
electrically coupled to a control terminal of the switch unit, 
to output the on/off switching signal; 
a second terminal; and 
a control terminal, 
configured to receive the communication signal. 
Zhang teaches:
wherein the charge switching circuit comprises: 
a switch (Fig 5 #N3), comprising: 
a first terminal, electrically coupled to a control terminal of the switch unit (Fig 5 terminal of N3 coupled to control terminal of Q4), 
to output the on/off switching signal; 
a second terminal (Fig 5 Second terminal of N3); and 
a control terminal, configured to receive the communication signal (Fig 5 terminal of N3 coupled to U6). 
 Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the charge switching circuit taught by Sun to have a first switch taught by Zhang for the purpose of controlling on and of signals of the switching unit (Refer to 0069) and it would have been further obvious to one having ordinary skill in the art at the time the invention was made to modify the charge switching circuit, since it has been held to be within the general skill of a worker in the art to apply a known technique of controlling how to turn on/off a switch with gate manipulation to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Sun WO 2018/032274 in view of Zhang et al. US 2017/0005499, Braginsky et al. US 2018/0366945, Daniel et al. US 2018/0006479 and further in view of Koike US 2014/0217988.

Regarding claim 4, Sun teaches:
wherein when the electronic device operates in the direct charging mode, 
switch is turned on according to an enabling signal received by the control terminal (processor to send a signal in processes to send a signal will activate a electrical component closing path to send control signal. Par 0103 “the processor sets a direct charging control switch into an ON state, and controls the charger to perform charging according to a first charging mode.”).  
Sun does not explicitly teach:
wherein the charge switching circuit further comprises: 
a fourth switch, comprising: 
a first terminal, 
electrically coupled to the second terminal of the first switch; 
a second terminal, 
electrically coupled to a ground terminal; and 
a control terminal,
when the electronic device operates in the direct charging mode, the second switch is turned on.
Koike teaches:
wherein the charge switching circuit further comprises: 
a switch (Fig 3 # 402), comprising: 
a first terminal, electrically coupled to the second terminal of the first switch (Fig 3 #402 coupled to #401); 
a second terminal, electrically coupled to a ground terminal (Fig 3 #402 coupled to ground); and 
a control terminal (Fig 3 #402 with gate), 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify switching when the electronic device operates in the direct charging mode taught by Sun to have a second switch taught by Koike for the purpose of making improvements to avoid breakdown voltage affects from switching. (Refer to Par 0009) 

Claim 5-7 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Sun WO 2018/032274 in view of Zhang et al. US 2017/0005499, Braginsky et al. US 2018/0366945, Daniel et al. US 2018/0006479 and further in view of Hu et al. US 2017/0040814.

Regarding claim 5, Sun does not explicitly teach:
a control circuit; and 
a bus converter, comprising: 
an input terminal, 
configured to receive the communication signal from the bus interface; 
a first output terminal, 
electrically coupled to the control circuit; and 
a second output terminal, 
electrically coupled to the charge switching circuit, 
wherein when the electronic device is coupled to the adapter, 
the control circuit receives the communication signal through the first output terminal of the bus converter, and 
identifies a charging specification of the adapter.  
Hu teaches:
a control circuit (Fig 1 Microprocessor); and 
a bus converter (Fig 1 Gating switch), comprising: 
an input terminal, configured to receive the communication signal from the bus interface (Fig 1 Gating switch receiving communication from bus interface Ji); 
a first output terminal, electrically coupled to the control circuit (Fig 1 Gating switch output to microprocessor also controlling Direct charge switch); and 
a second output terminal, electrically coupled to the charge switching circuit (Fig 1 Gating switch also connected to direct charge switch via the microprocessor), 
wherein when the electronic device is coupled to the adapter, the control circuit receives the communication signal through the first output terminal of the bus converter, and identifies a charging specification of the adapter.   (Fig 3 #S301-S303)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify electronic device taught by Sun to have a control circuit and a bus converter taught by Hu for the purpose to thereby identify whether the inserted external device is the power source adaptor for charging directly, in the UART communication mode.. (Refer to Par 0021)

  Regarding claim 6, Even though Sun teaches:
configured to identify the adapter, wherein after identifies the charging specification of the adapter, switches to turn on, and receives the communication signal through the output terminal of the bus, to identify the adapter.  (Fig 5 # 501-502,503 and Fig 8)
Sun does not explicitly teach:
an identification circuit, electrically coupled to the second output terminal of the bus converter, and configured to identify the adapter, wherein after the control circuit identifies the charging specification of the adapter, the bus converter switches to turn on the first output terminal, and the identification circuit receives the communication signal through the second output terminal of the bus converter, to identify the adapter.  
Hu teaches:
an identification circuit, 
electrically coupled to the second output terminal of the bus converter, and 
configured to identify the adapter, 
wherein after the control circuit identifies the charging specification of the adapter, 
the bus converter switches to turn on the first output terminal, and 
the identification circuit receives the communication signal through the second output terminal of the bus converter, to identify the adapter.  (Fig 3 #S301-S303, Par 0095 “the microprocessor is configured, upon detecting an external device being inserted into the USB interface, to identify whether the inserted external device is a power source adaptor for charging directly, in a UART communication mode,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify identifying taught by Sun to have identification circuit taught by Hu for the purpose to thereby identify whether the inserted external device is the power source adaptor for charging directly, in the UART communication mode.. (Refer to Par 0021)

  Regarding claim 7, Sun does not explicitly teach:
wherein the electronic device and the adapter further transmit a handshake control signal through the bus interface, to control the electronic device to operate in the direct charging mode.  
Hu teaches:
wherein the electronic device and the adapter further transmit a handshake control signal through the bus interface, to control the electronic device to operate in the direct charging mode.  
 (Par 0026 “the charging interface Jo for UART communication with the microprocessor in the mobile terminal to exchange a handshake instruction, and receives the control information sent by the mobile terminal, upon the successful handshake to adjust dynamically the volt value of the charging voltage output by the AC-DC unit according to the varying voltage of the battery in the mobile terminal.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify electronic device taught by Sun to have handshake control taught by Hu for the purpose to thereby identify whether the inserted external device is the power source adaptor for charging directly, in the UART communication mode.. (Refer to Par 0021)

  Regarding claim 9, Sun does not explicitly teach:
performing handshake identification between the adapter and the electronic device by transmitting a handshake control signal through the bus interface; and 
identifying whether the adapter supports direct charging according to a result of the handshake identification.  
Hu teaches:
performing handshake identification between the adapter and the electronic device by transmitting a handshake control signal through the bus interface; and 
identifying whether the adapter supports direct charging according to a result of the handshake identification.  (Par 0026 “the charging interface Jo for UART communication with the microprocessor in the mobile terminal to exchange a handshake instruction, and receives the control information sent by the mobile terminal, upon the successful handshake to adjust dynamically the volt value of the charging voltage output by the AC-DC unit according to the varying voltage of the battery in the mobile terminal.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify electronic device taught by Sun to have handshake control taught by Hu for the purpose to thereby identify whether the inserted external device is the power source adaptor for charging directly, in the UART communication mode.. (Refer to Par 0021)

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Sun WO 2018/032274 in view of Zhang et al. US 2017/0005499, Braginsky et al. US 2018/0366945 and Daniel et al. US 2018/0006479 and further in view of Hu et al. US 2017/0040814 and Koike US 2014/0217988.

  Regarding claim 10, Sun teaches:
outputting a communication signal by the adapter when the adapter is identified to support direct charging according to the result (Fig 8 communication in authentication to acquire type of charger); 
receiving the communication signal through the bus interface by the charge switching circuit (Fig 4 #220 through 150 to 120; Par 0118 “the charger sends response information to the electronic equipment according to the received preset information and the preset transmission protocol and the processor of the electronic equipment receives the response information through the first transmission chip, the processor determines that the charger supports the preset direct charging protocol.”),
and 
outputting the corresponding on/off switching signal to turn on the switch unit to form the direct charging path by the charge switching circuit (Fig 5 # 502 or 503). 

Sun does not explicitly teach:
adapter is identified to support direct charging according to the result of the handshake identification.
Hu teaches:
adapter is identified to support direct charging according to the result of the handshake identification. (Par 0026 “the charging interface Jo for UART communication with the microprocessor in the mobile terminal to exchange a handshake instruction, and receives the control information sent by the mobile terminal, upon the successful handshake to adjust dynamically the volt value of the charging voltage output by the AC-DC unit according to the varying voltage of the battery in the mobile terminal.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify electronic device taught by Sun to have handshake taught by Hu for the purpose to thereby identify whether the inserted external device is the power source adaptor for charging directly, in the UART communication mode.. (Refer to Par 0021)
Sun does not explicitly teach:
correspondingly turning on a third switch in the charge switching circuit according to the communication signal;
Zhang teaches:
correspondingly turning on a switch in the charge switching circuit according to the communication signal; (Par 0070 “the main controller U6 controls the fourth NMOS transistor Q4 and the fifth NMOS transistor QS to tum off by outputting the low level via its fifth input/output pin RA4, and controls the third NPN triode N3 to tum on by outputting the high level via its tenth input/output pin RC3.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the charge switching circuit taught by Sun to have a first switch taught by Zhang for the purpose of controlling on and of signals of the switching unit (Refer to 0069) and it would have been further obvious to one having ordinary skill in the art at the time the invention was made to modify the charge switching circuit, since it has been held to be within the general skill of a worker in the art to apply a known technique of controlling how to turn on/off a switch with gate manipulation to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Sun does not explicitly teach:
turning on a fourth switch in the charge switching circuit according to an enabling signal.
Kioke teaches:
turning on a switch in the charge switching circuit according to an enabling signal.  (Par 0024 “signal of High to the first output terminal and the second output terminal, to thereby turn off the PMOS transistor 401, turn on the NMOS transistor 402, and turn on the discharge control switch 10. A signal of Low is output from the NMOS transistor 402, and hence the PMOS transistor 101 is turned on”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify switching taught by Sun to have a second switch taught by Koike for the purpose of making improvements to avoid breakdown voltage affects from switching. (Refer to Par 0009) 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859